Citation Nr: 1442532	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The case was remanded for further development in March 2011.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2011, the Veteran submitted additional evidence directly to the Board.  This evidence, which consisted of a statement by L.J., was not reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance when it issued its June 2011 supplemental statement of the case (SSOC).  However, in September 2014, the Veteran waived AOJ review of the additional evidence in writing.  Therefore, appellate review may proceed.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).      


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disability was not present in service or during any applicable presumptive period, and did not arise from any incident of service origin.  

2.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service and did not arise from any incident of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 107, 1110, 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 107, 1110, 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that, through a July 2009 letter, VA's notice requirements were satisfied.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes active duty service records, reserve service records, post-service VA treatment records, and lay evidence.  The Board notes that although a formal finding of unavailability was issued in September 2014 regarding remote treatment records from the Memphis VA Medical Center, the claims file nevertheless reflects that VA treatment records dated since the 1970's are already associated with the Veteran's claims file, as confirmed by May 2011 documentation of the release of the Veteran's treatment records from the Memphis VA Medical Center to the Appeals Management Center (AMC).  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  

In this case, VA need not obtain an examination because the evidentiary record does not show that the Veteran's current lumbar spine and cervical spine disabilities are associated with an established injury or disease in service, manifested during an applicable presumptive period, or are otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
In December 2010, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the December 2010 hearing, the VLJ asked specific questions directed at identifying the criteria required for service connection, and the Veteran demonstrated an understanding of the elements of his claims and volunteered his treatment history and symptoms since service.  The VLJ sought to identify any outstanding records that could help substantiate the Veteran's claims, and, based upon the hearing testimony, remanded the case in March 2011 to obtain outstanding treatment records from the 1970's, 1980's, and 1990's located at the Memphis VA Medical Center.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Evidence

Service records reflect that no relevant abnormalities were noted when the Veteran was examined in service in March 1972.  The spine and neck were indicated to be normal on clinical evaluation, and the Veteran denied any recurrent back pain in the accompanying report of medical history.  The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of any back or neck conditions or injuries.  On separation examination in August 1974, no back or neck injuries were noted.

The Veteran's reserve treatment records include an August 1975 examination in which the Veteran was evaluated as normal, and he denied any recurrent back pain on the accompanying report of medical history.  

In a September 1976 VA treatment note, the Veteran reported that he had been involved in a car accident earlier that day.  He reported pain on the right side of his neck.  The clinician observed a superficial laceration on the right side of the Veteran's neck. 

A January 1978 VA system review in preparation for the Veteran's hernia repair surgery indicated no backache, joint pain, or stiffness.  On physical examination, the Veteran's spine was evaluated as normal.  

A February 1978 periodic examination did not indicate any back or neck injuries, and the Veteran did not report any back or neck trouble on his report of medical history at that time. 

An April 1978 reserve treatment note from Yuma, Arizona showed a complaint of neck stiffness, with no reported trauma or injury.  The treatment note reflected that this was a spontaneous occurrence of neck stiffness with no trauma, and was probably due to an improper sleeping position.   
  
In a May 1992 VA treatment note, the Veteran reported itching on his back for the past week and pain on the ride side of his neck for a long time. 

A March 2004 VA pharmacy note reflected that the Veteran reported neck pain and stated that he had been in a motor vehicle accident in service.  An April 2004 radiology report indicated probable muscle spasm and degenerative changes in the lower cervical spine.  

According to a February 2005 VA treatment note, the Veteran reported neck pain, and X-ray findings showed spondylosis with foraminal stenosis.  A September 2006 VA treatment contained a complaint of lower back pain, and X-rays of the lumbar spine revealed minimal degenerative changes at the lower lumbar vertebral bodies.  

A VA treatment note from February 2008 included a history of low back pain for the past one or two years, with X-rays of the lumbar spine showing degenerative changes.  According to an April 2008 VA orthopedic surgery note, the Veteran complained of back pain.  The resident diagnosed lumbar strain and "Left acetabulum cyst, probable degenerative joint disease."  Findings of osteoarthritis were confirmed by X-ray in June 2009.

In an October 2009 notice of disagreement, the Veteran asserted that he was in a truck accident between 1972 and 1974 and that he had not sought medical attention when the truck accident occurred because he was told he would need to pay for the damaged truck if he sought treatment.  The Veteran also stated that in 1976 while stationed in Yuma, Arizona, he reported that he continued to have problems with his back and neck that stemmed from the accident while on active duty.  He asserted that, because the doctor was not able to remedy the problem, he was placed on "No Duty Status."  He reported that he had been seeking VA treatment for his neck and back since that time, and that his VA treatment records should reflect years of complaints related to his neck and back. 

At the Veteran's December 2010 Board hearing, he testified as to being involved in a truck accident while in service.  He reported that he did not seek medical treatment at that time because of intimidation from his sergeant.  The Veteran stated that he received VA treatment in Memphis, Tennessee when he returned home from active duty, although he was only provided pain medication at that time.  He also reported treatment for his condition while he was in the reserves during the late 1970's and early 1980's.  He testified that he was placed on light duty status while serving in the reserves because the doctor was trying to determine what was wrong with him.  The VLJ asked the Veteran if any of his doctors had told him that they thought the current problems were related to his accident in service.  The Veteran responded that he had not informed any of his doctors about the accident, because they had never asked.  He also stated that his back and neck treatment since the 1970's consisted of taking pain pills, and that in the 1990's he started requiring more pain pills.  

In an April 2011 statement, L.J. reported that he had been stationed with the Veteran at Camp Pendleton in 1974.  He reported that the Veteran was a passenger in a truck that flipped over due to a broken axle.  L.J. reported that he witnessed the pain the Veteran experienced and "[h]e complained of neck and back pain then much as he does today even through the use of pain medication."   

Analysis

The Veteran contends that his lumbar spine and cervical spine disabilities were incurred during a truck accident in service. 

Treatment records reflect diagnoses of lumbar osteoarthritis and cervical spine spondylosis with foraminal stenosis.  As a preliminary matter, the Board notes that arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309 and thus is eligible for consideration of service connection on a presumptive basis.  However, the criteria for presumptive service connection are not met in this case, because there is no indication that arthritis was diagnosed in service or was manifested to a compensable degree within one year of separation from service.  Indeed, the first X-ray evidence of degenerative changes in the lumbar spine was from 2006, more than 30 years after service.

As the criteria for presumptive service connection are not met, the Board turns to the question of whether service connection is warranted on a direct basis for either the Veteran's neck or low back disabilities.  

In this case, there are substantial contradictions between the history provided by the Veteran in support of his disability claims as compared with the in-service and post-service treatment records.  First, there is no documentation of any injury incurred during the Veteran's active duty (i.e. August 1971 to August 1974), nor any mention of a truck accident during that period.  The Veteran has provided two reasons for not reporting this accident at the time it happened: (1) if he sought medical treatment, he would be forced to pay for the damaged vehicle, and (2) he was intimidated by his superior.  As to the first reason, the Board does not find it plausible that the determination of whether or not the Veteran would be required to pay for a damaged vehicle would be conditioned upon whether he sought medical treatment.  As to the second reason, although the Veteran may have faced intimidation from his superior, such intimidation did not prevent him for seeking medical treatment on numerous occasions while in service, as is clearly documented in his records.  At the Veteran's Board hearing, he testified that he never reported the history of the truck accident to any of his VA doctors during all his years of receiving VA treatment.    

Although the Veteran's friend provided a corroborating account of the in-service truck accident, this statement was made in 2011, 37 years after the Veteran's separation from active service, and is not supported by any other evidence or documentation, other than the Veteran's own assertions.  Given the amount of time that has elapsed between the date of the friend's statement and the events it recollects, the Board finds the April 2011 statement to be of little probative value.      

In the Veteran's October 2009 notice of disagreement and December 2010 Board hearing testimony, he reported that he was placed on light duty status and/or no duty status while serving in the reserves because he continued to experience neck and back problems.  The Veteran's reserve treatment records conflict with these statements.  Although the records confirm that the Veteran was placed on light duty, the reason was due to a hernia that required surgery, and not for any lumbar spine or cervical spine injuries or conditions.  

The Veteran also stated that he received VA treatment for his back condition upon returning home from active duty.  However, VA records dating back to the 1970's do not contain any mention of back complaints until September 2006, with findings of osteoarthritis explicitly confirmed by X-ray in June 2009, nearly 35 year after separation from military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  
  
As to the Veteran's neck condition, although he reported neck pain in September 1976, he also stated that he had been in a car accident earlier the same day, and the clinician assessed a superficial laceration on the right side of his neck.  While the Veteran reported neck stiffness in April 1978, the clinician recorded that there had been no trauma or injury, and that the stiffness was likely due to improper sleeping position.  In May 1992, the Veteran reported right neck pain that had been present for a long time, and in March 2004, he reported neck pain and referenced a motor vehicle accident in service.  However, the Veteran did not specify whether this incident occurred during his active service or reserve service, and the weight of the evidence suggests that the Veteran was most likely referring to the clearly documented 1976 car accident and neck injury.  As this 1976 car accident did not occur while the Veteran was serving on active duty or during any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), the Veteran is not eligible for service connection for any injuries that may have resulted from that car accident.  

In summary, the preponderance of the evidence weighs against a finding that the Veteran injured his lumbar spine or cervical spine while on active duty.  There is no documentation of a truck accident during service, and while the Veteran and his friend are competent to report events and injuries in service that are capable of lay observation, in this case, the Board does not find them to be reliable historians because of numerous contradictions with the rest of the record and because of the significant amount of time that has elapsed.  As the in-service element of the Veteran's service connection claims is not met, there is no need to discuss the third, "nexus" element of the claims.   




ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


